DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 01/25/2021. 
Claims 1-20 are pending in the Application with independent Claims 1, 8 and 18.  

Continuity/Priority Information  
 The present Application 17157001, filed 01/25/2021 is a continuation of 16219143, filed 12/13/2018, now U.S. Patent No.10,901,837, which is a continuation of 15091112, filed 04/05/2016, now U.S. Patent No.10,176,040.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,901,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application are broader in scope than the Claims recited in the U.S. Patent No. 10,901,837, thus encompasses all the limitations recited in the Claims of U.S. Patent. Therefore, the Claims of U.S. Patent contain every element of claims of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later . 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: Independent Claims comparison
Instant Application Claims 
(U.S. Patent No. 10,901,837) CLAIMS
1. A system, comprising: 
a memory; and a controller coupled to the memory and configured to read on a codeword from the memory, wherein the codeword includes: user data; and 
a first number of error correction code (ECC) bits that are generated based on an encoding matrix with columns having a first odd weight and a second odd weight to reduce a gap between weights of the columns and maintain a 
wherein an odd weight includes an odd number of bits having a binary value of 1; 
compare the first number of ECC bits to a second number of ECC bits that are generated at least partially based on the codeword read from the memory; 
correct a single error in the codeword in response to a result of the comparison having an odd weight; and 
detect that there are two errors in the codeword in response to a result of the comparison having an even weight.  


a memory; and a controller configured to perform an error correction code (ECC) operation on a codeword stored in the memory, wherein: 
the codeword includes a first number of ECC bits that are generated based on an encoding matrix comprising a number of predetermined data patterns selected from a number of available data patterns; and 

encoding matrix comprises a first odd weight and a second odd weight to reduce a gap between weights of the columns and maintain a difference between weights of any two adjacent columns of the encoding matrix; 
wherein the ECC operation performed on the codeword read from the memory is used to: correct a single error in response to a syndrome corresponding to a result of the ECC operation being an odd integer greater than zero; and 
detect two errors in response to a syndrome corresponding to a result of the ECC operation being an even integer greater than zero. 


a memory; and a controller coupled to the memory and configured to: 

columns of the encoding matrix comprise a first odd weight and a second odd weight to reduce a gap between weights of the columns and maintain a difference between weights of any two adjacent columns of the encoding matrix; and 
an odd weight includes an odd number of bits having a binary value of 1 and an even weight includes an even number of bits having a binary value of 1; 
write the user data and the first number of ECC bits to the memory; 
compare, in response to reading the user data and the first ECC data from the memory, the first number of ECC bits to a second number of ECC bits, wherein the second number of ECC bits are generated from decoding the user data and the first number of ECC bits read from the memory using a decoding matrix comprising at least the number of data patterns; 

in response to a result of the comparison having an even weight, detect that there are two errors in the user data and the first number of ECC bits.  


a memory; and a controller configured to: 

wherein each of the number of selected data patterns corresponds to a respective one row of the encoding matrix, wherein: 
an odd weight includes an odd number of bits having a binary value of 1 and an even weight includes an even number of bits having a binary having a binary value of 1; and 
the encoding matrix comprises a first odd weight and a second odd weight to reduce a gap between weights of the columns and maintain a difference between weights of any two adjacent columns of the encoding matrix; 
encode, to generate a first number of ECC bits from user data, the user data using the generated encoding matrix, wherein the of user data is written to the memory subsequent to being encoded; 
and correct a single error or detect two errors in the user data and the first number of ECC bits read from the memory based on a comparison between: 

a result of the comparison being an odd weight indicates a single error in the of user data and the first number of ECC bits; and 
a result of the comparison being an even weight indicates two errors in the of user data and the first number of ECC bits.


 generating a first number of error correction code (ECC) bits based on user data and an encoding matrix, wherein: 
columns of the encoding matrix comprise a first odd weight and a second odd weight to reduce a gap between weights of the columns and maintain a difference between weights of any two adjacent columns of the encoding matrix; and 
an odd weight includes an odd number of bits having a binary value of 1 
writing a codeword including the user data and the first number of ECC bits to the memory; 
generating a second number of ECC bits based at least in part on the user data and the first number of ECC bits read from the memory to compare the first number of ECC bits to the second number of ECC bits; 
correcting a single error in the codeword in response to a syndrome corresponding to a result of the comparison having an odd weight; and 
detecting that there are two errors in the codeword in response to a syndrome corresponding to a result of the comparison having an even weight.  

generating a first number of error correction code (ECC) bits based on user data and an encoding matrix, wherein: 
each column of the encoding matrix includes an odd weight, wherein an odd weight includes an odd number of bits having a binary value of 1 and an even weight includes an even number of bits having a binary value of 1; and 
the encoding matrix comprises a first odd weight and a second odd weight 
storing a codeword including the user data and the first number of ECC bits in a memory; and 
performing the ECC operation on the codeword, wherein the ECC operation is used to: 
correct a single error in the codeword in response to a syndrome corresponding to a result of the ECC operation being an odd integer greater than zero weight; and 
detect two errors in the codeword in response to a syndrome corresponding to a result of the ECC operation being an even weight greater than zero.



Allowable Subject Matter
Claims 1-20 would be allowable upon a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) that may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
The prior art of record fails to anticipate or render obvious, a first number of error correction code (ECC) bits that are generated based on an encoding matrix with columns having a first odd weight and a second odd weight to reduce a gap between weights of the columns and maintain a difference between weights of any two adjacent columns of the encoding matrix, as recited among other limitations in the independent Claims 1, 8 and 18.   

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
US 20180152204, Halbawi; Wael et al. [0048] In several embodiments, a balanced matrix can be defined: A matrix A of size k by n is called w -balanced if the following conditions hold: P(1) Every row of A has the same weight w. P(2) Every column is of weigh wk n or wk n . ##EQU00005##.
US 20070283229,  Dell; Timothy J. et al. [0040] Thus, a balanced, minimal SEC/DED H-matrix is shown in FIG. 3, with the column weights and row weights highlighted beneath and to the right of the matrix, respectively, and the databit column numbers (0-63) across the top. The checkbits are in columns 64-71. The SEC/DED and S2EC/D2ED codes include both databits and checkbits.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 22, 2022
Non-Final Rejection 20220323
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov